FILED
                           NOT FOR PUBLICATION                                 JAN 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MARK FROST, an individual; GOOD                  No. 10-55910
COMMA, INK., a California Corporation,
                                                 D.C. No. 2:09-cv-08325-PSG-CW
               Plaintiffs-counter-defendants
             - Appellants,
                                                 MEMORANDUM*
    v.

ROBERT FREDERICK, an individual;
MVP ENTERTAINMENT, INC., a British
Columbian Corporation,

              Defendants-counter-
    claimants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                    Argued and Submitted November 17, 2011
                              Pasadena, California

Before: GOODWIN, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Frost appeals the dismissal of his declaratory judgment action under the

Declaratory Judgment Act, 28 U.S.C. § 2201(a). We have jurisdiction under 28


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
U.S.C. § 1291, and we vacate the order and remand the case for such further

proceedings as the district court may deem appropriate.

      A district court has discretion to decline jurisdiction over a declaratory

action, even when subject matter jurisdiction is clear. Snodgrass v. Provident Life

& Accident Ins. Co., 147 F.3d 1163, 1166 (9th Cir. 1998) (per curiam). When

declining jurisdiction, however, a court is obligated to consider the following

factors: (1) whether retaining jurisdiction will involve the court in a needless

decision of state law, (2) whether the request is a means of forum shopping, and (3)

whether dismissal of the claim for declaratory relief would avoid duplicative

litigation. Smith v. Lenches, 263 F.3d 972, 977 (9th Cir. 2001) (discussing the

factors outlined in Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942)). The

district court must record its reasoning on those factors. Gov’t Emps. Ins. Co. v.

Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (en banc).

      If the record contains insufficient reasoning to allow us to review for abuse

of discretion, we remand for proper consideration. Principal Life Ins. Co. v.

Robinson, 394 F.3d 665, 674 (9th Cir. 2005). The record before us does not

disclose enough reasoning to afford appropriate review.

      The district court may have considered the Brillhart factors, but after

concluding that the primary issue in the case was a garden variety state law dispute


                                          2
over the formation of a contract, it decided to end the matter on that ground alone.

It did not consider Frost’s assertion that the controversy involved the transfer of

copyright property subject to 17 U.S.C. § 204(a), which invokes a potentially

important question of federal law. It also did not consider the fact that, at the time

of dismissal, there was no parallel proceeding in state court.

      At oral argument, this court was advised that essentially the same dispute,

between the same parties, has recently been decided by a California Superior Court

and is on appeal to the California Court of Appeal. On remand, the district court

will have an opportunity to consider whether further proceedings in federal court

are necessary or appropriate.

      VACATED and REMANDED, no party to recover costs in this court.




                                           3